Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2007                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  134196                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 134196
                                                                    COA: 275563
                                                                    Wayne CC: 05-003782-01
  RYAN MICHAEL KIERZAK,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 24, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 24, 2007                  _________________________________________
           s0917                                                               Clerk